Citation Nr: 9931507	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  99-18 448	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

This matter related to attorney fees arises from a rating 
decision of the Department of the Veterans Affairs (VA) 
Regional Officer (RO) in Montgomery, Alabama, which resulted 
in an award of past-due benefits to the veteran.

By a decision dated in January 1997, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
a chronic psychiatric disorder.  The veteran then appealed 
that decision to the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter 
Court).  By an order entered into in July 1998, the Court 
granted an unopposed motion for remand, and vacated the 
Board's decision.  In November 1998, the Board remanded the 
case for further development.  Subsequently, in an April 1999 
rating decision, the RO granted entitlement to service 
connection for schizophrenia, schizo-affective illness, with 
an evaluation of 100 percent effective in May 1992.

By a letter dated September 7, 1999, the RO notified the 
veteran and the attorney representing the veteran of the 
payment of past due benefits and referral of the file to the 
Board for a decision concerning the attorney's eligibility 
for payment of a fee for his services from the 20 percent of 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  The attorney 
responded in October 1999, essentially averring that he has 
complied with the laws and regulations concerning fee 
agreements.  The veteran has not responded.  The question of 
whether such withheld benefits should be paid to the 
veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the claim for service 
connection for a chronic psychiatric disorder was rendered in 
January 1997.

2.  The notice of disagreement which preceded the Board's 
decision was received by the RO in January 1994.

3.  The record contains a fee agreement dated in March 1997 
between the veteran and the attorney.  

4.  Past-due benefits are payable based on the RO's April 
1999 rating decision which granted service connection for 
schizophrenia, schizo-affective illness.

5.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the claim 
for service connection of a chronic psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board have been met.  38 
U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The criteria under which an attorney may be paid a fee 
for service by VA from past-due benefits have been met.  38 
U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  (1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; (2) 
the notice of disagreement which preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent must have been retained not later than one year 
following the date that the Board decision with respect to 
the issue or issues involved was promulgated.

The veteran and the attorney entered into an agreement dated 
in March 1997 in which the attorney was retained to represent 
the veteran concerning the issue discussed above.  By the 
same document, the veteran and attorney entered into a fee 
agreement which provided for the payment of a fee of 20 
percent of the total amount of any past-due benefits awarded 
on the basis of the veteran's claim with VA, to be paid 
directly by VA from the award.  The Board advised the RO to 
withhold payment of 20 percent of any past-due benefits 
awarded pending review of the attorney fee agreement by the 
Board.

It is clear that the statutory and regulatory criteria for 
eligibility for the payment of attorney fees from past-due 
benefits withheld in the present case have been met.  The 
Board promulgated a final decision with regard to the issue 
of service connection for a chronic psychiatric disorder in 
January 1997.  The notice of disagreement which preceded the 
Board's decision was received by the RO in January 1994.  The 
attorney was retained within one year of the date of the 
Board's decision which denied service connection for a 
chronic psychiatric disorder.

In addition, the March 1997 fee agreement meets the 
requirements of 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 
1999) for payment of the attorney by VA from the past-due 
benefits awarded to the veteran.  Under 38 U.S.C.A. § 5904(d) 
38 C.F.R. § 20.609(h) (1999), the following requirements must 
be met for VA to pay the attorney's fee from past-due 
benefits:  (1) a copy of a fee agreement is in the veteran's 
file; (2) past-due benefits are payable based on a favorable 
resolution of the issue or issues previously before the 
Board; (3) the total fee provided for in the agreement 
(excluding expenses) does not exceed 20 percent of past-due 
benefits; and (4) the amount of the fee must be wholly 
contingent on whether or not the "matter" is resolved in a 
manner favorable to the claimant.

In this case, past-due benefits are payable based on the 
April 1999 rating decision, in which the RO granted service 
connection for schizophrenia, schizo-affective illness.  The 
March 1997 fee agreement provides for 20 percent of the total 
amount of any past due benefits awarded on the basis of the 
veteran's claim as the total fee for the attorney's services 
(excluding costs and expenses).  Finally, the agreement 
clearly indicates that the payment of attorney fees is 
contingent on the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, have been 
met.

Past-due benefits are defined in 38 C.F.R. § 20.609(h)(3) as

A nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board ... or 
the lump sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit or the agency of 
original jurisdiction, the Board ... or an 
appellate court.

In this case, the past-due benefits resulting from the April 
1999 rating decision involve an award of service connection 
for iritis, from which the attorney may receive 20 percent of 
the resulting past-due benefits.

The regulation provides that the beginning date of the period 
of past-due benefits is the effective date of the award, 
which, in this case, is the date the veteran's claim to for 
service connection for a chronic psychiatric disorder, 
claimed as PTSD was received-May 5, 1992.  The regulation 
also provides that the ending date for the period of past-due 
benefits is the date of the rating decision granting service 
connection, which is April 30, 1999, in this case.

As a practical matter, however, although the effective date 
of the award is May 4, 1992, the beginning date of payment 
resulting from that award is June 1, 1992.  See 38 U.S.C.A. 
§ 5111(c)(1) (West 1991).  Thus, as a practical matter of 
calculating the amount to be paid to the attorney, the 
attorney should receive 20 percent of the difference between 
the amount paid and the amount due from June 1, 1992, when 
the payment resulting from the award effective on May 4, 1992 
began, and April 30, 1999, which is the date of the rating 
decision that granted the benefits.  This may differ from the 
amount withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1999).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issue of the claim for 
service connection for a chronic psychiatric disorder is 
established.  The attorney should be paid 20 percent of past-
due benefits awarded the veteran by reason of the award of 
service connection for schizophrenia, schizophrenic illness, 
May 4, 1992 to April 30, 1999.





		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


